ALLREAD, J.
-p ■ j • • Epitomized Opinion
Bailey was indicted for burglary and grand larceny in stealing chickens. At the trial he was convicted as charged. He brings error proceedings to this court, contending among other things that the trial court erred in not submitting to the jury the question of finding defendant guilty of larceny only. Held.
The question does not appear in the record except by general exception to the charge. A general exception to the charge is not sufficient to raise a question of omission. Counsel must, in case of omission, make a special exception or request the court to give the omitted charge. Moreover the verdict shows a case of grand larceny and the lesser offense of larceny would not affect the grade of the offense or reduce it to a misdemeanor. Judgment affirmed.